Citation Nr: 1716186	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection or spinal tap damage and residuals.

In November 2015, the Board remanded the claim for further evidentiary development.

For the reasons stated below, however, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The November 2015 Board remand instructed the AOJ to 1) request from the Veteran names and addresses of all health care providers who provided treatment for a low back disorder, and obtain and associate such records, as well as VA treatment records, with the claims file; 2) provide a VA examination to determine the nature and etiology of any low back disorder; and 3) readjudicate the claim.

The Board notes that the AOJ sent a January 2016 letter to the Veteran with a VA Form 21-4142 in order to obtain any additional non-VA medical records, and readjudicated the claims in an April 2016 Supplemental Statement of the Case (SSOC).  However, as discussed below, the AOJ provided an inadequate VA examination to evaluate the Veteran's low back disorder.

Pursuant to the remand, the AOJ provided a VA examination in March 2016 to the Veteran in order to evaluate any low back disorder, and during such examination, the examiner determined that any low back pain was less likely than not related to service.  However, the Board finds this examination inadequate as the examiner rendered the unfavorable opinion without the benefit of reviewing the Veteran's claims file, as requested.  This is significant in that the Veteran has repeatedly and consistently stated that she has experienced low back pain since her in-service spinal tap, and has described the progression of her claimed disorder.  The examiner also did not state whether magnetic resonance imaging (MRI) and/or a CAT scan is necessary.  As such, he did not comply with the November 2015 remand instructions.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any updated VA treatment records for treatment of the low back, obtain a medical opinion from a neuropathologist to determine the nature and etiology of any currently diagnosed low back disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*An undated service treatment record reflecting complaints of pain in the middle lower back and paraspinous tenderness from T5 to L1.

*November 1998 service treatment records reflecting lumbar puncture performed in the L4-L5 interspace.

*April 1999 in-service examination report reflecting the Veteran's denial of a history of any recurrent back pain.

*A VA treatment record reflecting a December 2001 diagnosis of lumbago.

* April 2002 service treatment record reflecting complaints of sharp right flank pain.

*The Veteran's statements of symptoms in the December 2011 VA examination report; and in her June 2012 and April 2013 statements

*March 2012 addendum opinion that discuss the complications of lumbar punctures.

*March 2014 private treatment record reflecting an assessment of lumbago.

*March 2016 VA examination and opinion.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Determine whether an MRI and/or CAT scan is necessary.  If it is necessary, the appropriate study should be conducted.  If it is unnecessary, the examiner should explain why such a study is not needed.

b)  For any current low back disorder, provide an opinion as to whether it had its onset during active service or is otherwise related to it, to include as a result of the lumbar puncture procedure and low back pain.  The examiner should also address the Veteran's contentions of continuous low back pain since the in-service spinal tap.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claims for service connection for a low back disorder.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




